Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          November 6, 2018
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                              No. 50102-3-II

                                Respondent,

         v.

    STEVEN M. SOMMER,                                          UNPUBLISHED OPINION

                                Appellant.

        Lee, J. — Steven M. Sommer appeals his convictions for felony violation of a no contact

order and for making a false or misleading statement to a public servant. He argues that he was

unlawfully seized when he provided a false statement to the arresting officer, and therefore, his

trial counsel was ineffective for failing to move to suppress the statement. We affirm.

                                              FACTS

        On March 11, 2016, Deputy Michael Phipps of the Pierce County Sheriff’s Department

was on duty as part of the Department’s “community support team.” 1 Verbatim Report of

Proceedings (VRP) (Jan. 18, 2017) at 20. The purpose of this unit was to assist various government

agencies when they addressed problems in the community. At approximately 9:00 a.m., Deputy

Phipps and two other officers assisted the county health department as it boarded up a property

subject to abatement.1 The officers’ primary duties were to provide security, remove people from

the residence, sheds, or vehicles, and identify the persons removed.


1
 The Pierce County Code authorizes the Tacoma-Pierce County Health Department to remove
unpermitted buildings or structures in order to protect the health, safety, and general welfare of the
public. PIERCE COUNTY CODE 8.08.010(C), .020. The Code defines “abate” as “to act to stop an
No. 50102-3-II


         Deputy Phipps approached a van parked on the residence. A man and woman were

sleeping inside of the van. Deputy Phipps asked them to step outside. The man was cooperative

and stepped outside of the van. Deputy Phipps asked the man his name, and the man provided the

name Byron L. Sommer.

         Deputy Phipps checked for any active warrants on Byron L. Sommers. As he was

checking, the man who had identified himself as Byron L. Sommers walked away. The woman

who was with him also walked away.

         The records search revealed an active warrant for Byron L. Sommer. Deputy Phipps

searched the area and located the man and woman on a nearby street. Deputy Phipps arrested the

man based on the outstanding warrant. After advising the man of his Miranda2 warnings, the man

told Deputy Phipps that his true identity was Steven M. Sommer.3 Sommer told Deputy Phipps

that he had falsely provided his brother’s name, Byron L. Sommer, because there was a no-contact

order between Sommer and the woman who was with him in the van. Deputy Phipps ran a search

and confirmed the existence of a no-contact order between Sommer and the woman.




activity and/or to repair, replace, remove, or otherwise remedy a condition where such activity or
condition constitutes a violation of this Chapter.” PIERCE COUNTY CODE 8.08.030.
2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
3
 Two individuals in this case share the last name Sommer. For clarity, we refer to the defendant
by his last name, and the other Sommer by his full name. We mean no disrespect.



                                                 2
No. 50102-3-II


          The State charged Sommer with felony violation of a no contact order4 and making a false

or misleading material statement to a public servant.5 Prior to trial, the trial court held a hearing

pursuant to CrR 3.5 to determine the admissibility of the statements Sommer made to Deputy

Phipps. At the CrR 3.5 hearing, Deputy Phipps testified to the facts outlined above.

          The State argued that Sommer’s initial statement to Deputy Phipps was admissible because

he was not detained when Deputy Phipps first contacted Sommer inside of the van. The State also

argued that Sommer’s statements following arrest were admissible because Deputy Phipps had

provided Sommer his Miranda warnings. Sommer did not object to the admissibility of the

statements. Instead, his counsel stated, “We will leave it to the discretion of the court.” 1 VRP

(Jan. 18, 2017) at 34.

          The trial court ruled that Sommer was not detained when he initially provided the name

Byron L. Sommer to Deputy Phipps, and thus this initial statement was admissible. The trial court

also ruled that Sommer’s post-Miranda statements to Deputy Phipps were admissible because

Sommer had knowingly, intelligently, and voluntarily waived his constitutional right to remain

silent.




4
  See RCW 26.50.110(5). This statute has been amended since the events of this case transpired.
However, the amendments do not materially affect the statutory language relied on by this court.
Accordingly, we refrain from including the word “former” before RCW 26.50.110. Sommer had
two previous convictions for violation of a no contact order, which elevated the current offense
from a gross misdemeanor to a felony.
5
    RCW 9A.76.175.


                                                 3
No. 50102-3-II


       The State’s sole evidence at trial was Deputy Phipps’s testimony. Deputy Phipps again

testified to the facts discussed above. He also testified that he approached the van alone and that

Sommer and the woman did not have permission to be on the property.

       The jury found Sommer guilty as charged. Sommer appeals.

                                           ANALYSIS

       Sommer argues that his trial counsel was ineffective for failing to argue to the trial court

that he was unlawfully seized when he falsely gave his brother’s name to Deputy Phipps. We

disagree.

A.     STANDARD OF REVIEW

       We review ineffective assistance of counsel claims de novo. State v. Hamilton, 179 Wn.

App. 870, 879, 320 P.3d 142 (2014). To prevail in an ineffective assistance of counsel claim, the

defendant must show (1) counsel’s performance was deficient, and (2) this deficient performance

resulted in prejudice. State v. Grier, 171 Wash. 2d 17, 32-33, 246 P.3d 1260 (2011), cert. denied,

135 S. Ct. 153 (2014).

       Counsel’s performance is deficient if it falls “‘below an objective standard of

reasonableness.’” Id. at 33 (quoting Strickland v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984)). Prejudice is established if the defendant can show a reasonable

probability “that ‘but for counsel’s deficient performance, the outcome of the proceedings would

have been different.’” State v. Estes, 188 Wash. 2d 450, 458, 395 P.3d 1045 (2017) (quoting State v.

Kyllo, 166 Wash. 2d 856, 862, 215 P.3d 177 (2009)). A defendant who premises an ineffective

assistance of counsel claim on counsel’s failure to move to suppress evidence must show from the




                                                4
No. 50102-3-II


record that a motion to suppress would likely have been granted. State v. Walters, 162 Wash. App.
74, 81, 255 P.3d 835 (2011).

B.     SOMMER FAILS TO SHOW INEFFECTIVE ASSISTANCE OF COUNSEL

       Sommer argues that he was unlawfully seized under article I, section 7 of the Washington

State Constitution when Deputy Phipps asked him to get out of the van. Thus, he argues that had

his counsel moved to suppress his statement falsely identifying himself as his brother, the trial

court would have granted the motion.

       A person is seized under article I, section 7 “‘only when, by means of physical force or a

show of authority’ his or her freedom of movement is restrained” so that a reasonable person would

not have believed he or she was either (1) free to leave or (2) free to decline the officer’s request

and terminate the encounter. State v. O’Neill, 148 Wash. 2d 564, 574, 62 P.3d 489 (2003) (internal

quotation marks omitted) (quoting State v. Young, 135 Wash. 2d 498, 510, 957 P.2d 681 (1998)).

This is purely an objective standard, and the focus is on the actions of the law enforcement officer.

Id.

       “Whether there was any show of authority on the officer’s part, and the extent of any such

showing, are crucial factual questions in assessing whether a seizure occurred.” Id. at 577. A

nonexclusive list of police actions that likely result in seizure include: (1) the threatening presence

of multiple officers, (2) the display of a weapon, (3) some physical touching of the person, or (4)

use of language or tone of voice showing that compliance with the officer’s request might be

compelled. State v. Harrington, 167 Wash. 2d 656, 664, 222 P.3d 92 (2009). “[A] police officer

who, as part of his community caretaking function, approaches a citizen and asks questions limited




                                                  5
No. 50102-3-II


to eliciting information necessary to perform that function has not ‘seized’ the citizen.” State v.

Gleason, 70 Wash. App. 13, 16, 851 P.2d 731 (1993).

          Sommer argues that he was unlawfully seized when Deputy Phipps asked him to step

outside the van because (1) it was 9:00 a.m., (2) he was asked to exit the van, and (3) multiple

officers waited outside the van until he emerged. Sommer does not explain how the time of day

evidenced a showing of authority on Deputy Phipps’s part. Sommer asks us to presume that

multiple officers waited outside the van, even though Deputy Phipps testified at trial that he

approached the van alone. Sommer also claims that Deputy Phipps waited “right outside the van,”

even though the record does not show how close to the van Deputy Phipps stood when he asked

Sommer to step outside. Br. of Appellant at 18. Finally, Sommer claims that Deputy Phipps never

knocked on the van window, but the record does not support Sommer’s claim. Thus, almost all of

Sommer’s factual claims are either unsupported by the record or directly contradicted by the

record.

          Also, the record does not show that Deputy Phipps displayed a weapon, used physical

force, or used language or a tone of voice suggesting that compliance with his request was

mandatory. Deputy Phipps’s merely testified that he asked Sommer to step outside of the van, and

that Sommer was cooperative. Deputy Phipps provided no other detail as to how this interaction

occurred. Thus, the record fails to support Sommer’s claim that he was seized.

          Even if Deputy Phipps’s actions constituted a seizure, the record does not show that the

seizure was unlawful. Warrantless searches and seizures are per se unreasonable and violate article

I, section 7 of the Washington Constitution. State v. Garvin, 166 Wash. 2d 242, 249, 207 P.3d 1266

(2009).     But there are “‘a few jealously and carefully drawn exceptions to the warrant



                                                 6
No. 50102-3-II


requirement,’” including Terry6 investigative stops.       Id. (internal quotation marks omitted)

(quoting State v. Duncan, 146 Wash. 2d 166, 172, 43 P.3d 513 (2002)). During a Terry stop, a police

officer may briefly stop and detain a person for investigation without a warrant if the officer

reasonably suspects that the person is engaged or is about to be engaged in criminal conduct. Id.

at 250.

          Here, Deputy Phipps’s duties that day were to provide security for the county health

department at a property subject to abatement, and to remove people from the residence, sheds, or

vehicles from the property. Sommer did not have permission to be on the property. Based on this

record, Deputy Phipps could reasonably have suspected that Sommer was involved in criminal

activity by being on the property without permission. Therefore, Deputy Phipps could have

lawfully stopped and detained Sommer for investigation without a warrant.

          “The presumption of effective representation can be overcome only by a showing of

deficient representation based on the record established in the proceedings below.” State v.

McFarland, 127 Wash. 2d 322, 336, 899 P.2d 1251 (1995). Because Sommer fails to show based on

the record established below that the trial court would have granted a motion to suppress his

statements, he cannot show prejudice.7 Thus, Sommer’s ineffective assistance of counsel claim

fails.8



6
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
7
  The State concedes that Sommer was seized when Deputy Phipps asked him to step outside of
his vehicle. For the reasons explained above, we do not accept the State’s concession.
8
 Sommer also assigns error to the trial court’s conclusion of law that Sommer was not detained
when he provided the name Byron Sommer. However, Sommer’s challenge to the trial court’s
conclusion of law is based solely on his argument that he was provided ineffective assistance of


                                                  7
No. 50102-3-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, J.
 We concur:



 Maxa, C.J.




 Sutton, J.




counsel because he was unlawfully seized. As discussed above, we find that Sommer’s ineffective
assistance of counsel claim fails. Accordingly, Sommer’s challenge to the trial court’s conclusion
of law likewise fails.


                                                8